Title: 33. A Bill for Ascertaining the Salaries and Fees of Certain Officers, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the salaries and fees, ascertained by the table hereunto annexed, shall be paid to the officers therein mentioned, the salaries out of the public treasury, and the fees by the persons for whom the services, opposite to which the fees are extended, shall be respectively performed. The clerk, or register, of every court, shall, within six months after the commencement of this act, set up, and continually afterwards keep, one fair and correct copy of the said table, or so much thereof as concerns the officers of such court, in some part of the room the court shall sit in, and another in his own office, visible to persons resorting thither; and if he omit this, he shall be amerced. Before one shall be compellable to pay any such of the said fees, as by virtue of this act distress may be made for, an account thereof shall be produced and delivered to him, signed by the officer, specifying distinctly every article, in words at length, with the particular fee charged for it. Such account of a surveyor, clerk, register, sheriff or marshall being put into the hands of that sheriff, in whose county the debtor dwelleth, or the services shall have been performed, before the twentieth day of January, the said sheriff shall collect the fees so charged; and, if, when they shall have been demanded by him, they be not paid before the tenth day of April then next following, he shall distrain sufficient of the debtor’s goods, and sell them in the same manner as goods taken in execution by writ of fieri facias, to discharge the said account; and he may retain, to his own use, a proportion, equal to six in the hundred, of the fees so collected or levied by him: And if he refuse, or neglect, to account for, or pay, the balance, before the last day of May, then next following, to the officer intitled to it; or, if he dwell in another county, to such agent as he shall empower to receive it, such officer may recover the same, with damages, to be assessed by a jury, and costs, against the sheriff, or his representative, by motion to the court of that county whereof he is or was a sheriff; or, if the officer be clerk of the High Court of Chancery, or General Court, or register of the Court of Admiralty, either to the General Court, or the said county court, ten days notice having been given to the defendant of the time when such motion would be made: And upon a judgment in such motion, the plaintiff may sue out the like execution as may be taken out upon a judgment in an action for debt or damages; and if the execution be a fieri facias, the clerk issuing it shall endorse thereon “that no security shall be taken,” which the  officer it shall be directed to shall obey. No suit to recover any such fees, for which distress may be made, shall be maintained before the account thereof shall have been put into the hands of such sheriff, as aforesaid, and he shall have made a return thereupon, that the debtor had no goods whereof he could make distress in his bailiwic, unless the books of the office shall have been destroyed by fire, or some other accident. No office copy taken out by or for either party, of a writing filed on behalf of himself, if he recover costs, shall be taxed, in the bill of costs, against his adversary, nor shall more than one fee be charged for entering the attornies on each side in any suit. If an officer, for whose fees distress may be made, exact or take a greater fee than what is allowed by this act, or take any fee for service not performed, he shall make amends, to the party injured, by payment oftimes so much as the fee exacted or taken shall exceed the legal fee, or as the fee unearned shall amount to, and may, nevertheless, be criminally prosecuted for the extortion.
TABLE mentioned and referred to in the Act for 
ascertaining the Salaries and Fees of certain Officers.
OFFICERS. Their salaries by the year, and after that rate for a less time, in pounds of current money.
Governor.
Members of the Privy Council. To be distributed amongst them in proportion to the numbers of days they shall respectively attend, or, being in the proper place for that purpose, shall be hindered by sickness from attending, the Board.
Every Member of the American Congress.
Speaker of the Senate, besides daily wages in session.
Speaker of the House of Delegates, besides daily wages in session.
Public Treasurer.
Each of the Auditors for Public Accounts.
Commissioners of the Navy, to be distributed amongst them in like proportion as the salary to Members of the Privy Council.
Clerk of the Privy Council. Clerk of the Auditors for Public Accounts.
Clerk assistant of the same.
Clerk of the Commissioners of the Navy.
Clerk assistant of the same.
Every Judge of the High Court of Chancery, General Court, and Court of Admiralty.
Clerk of the High Court of Chancery, besides his fees.


  
                


                 

for services performed.
fees


CLERK of the court of appeals, equity, or common law, and  register of the court of admiralty.
pounds
shillings
pence
of current
money, or, ifthe debtorchuse it
pounds
of tobacco


For recording the acknowledgement or probate of a conveyance or other deed.







For a dedimus potestatem to take the acknowledgement of a married woman, party to a conveyance.







For recording the return of commissioners impowered to take such acknowledgement.







For recording the probate of a testament, or last will.







For a commission of administration.







For entering a suit in a docket, to be charged once only.







For a subpœna, writ, summons, citation, or other process,  original, mesne, or judicial, in any case civil or criminal.







For entering the return of such process.







For a petition to recover a demand of less value than five pounds, with a copy of the writing, specifying the demand, and the summons thereupon.







For entering the appearance of either party in a suit, personally, or by attorney, or proctor, to be charged once only.







For entering a warrant of attorney.







For filing a bail-bond for appearance.







For entering a recognizance of special bail in court, or taken in the country.








For entering the undertaking of one becoming bound for another, as surety for payment of costs.







For filing a bill, declaration, libel, claim, petition and appeal, answer, plea, demurrer, replication, rejoinder, or other pleading or written allegation of either party, in any suit.







For filing papers intended as exhibits in such suit.







For a dedimus potestatem to take the examinations of witnesses.







For filing the return thereof.







For every rule given in court or in the office.







For every order of court in any suit.







For entering the continuance of a suit by special order of the court.







For every thing done, during a trial by jury, from the calling, till the discharging them.







For entering a decree, judgment, or sentence, interlocutory or final.







For taxing costs.







For a bond given by an executor, or administrator, or sheriff, or upon entering or lodging an appeal, or upon issuing a certiorari, a writ of  error, an injunction, or a ne exeat.







For every twenty words contained in the record of any conveyance or deed, with the papers there-unto annexed, except such as a particular fee is before allowed for the recording of, or in the record of any letter of  attorney, bond, testament, or last will, inventory, account, report, or  arbitrament; or in the record of proceedings and exhibits filed in any suit; or contained in the copy of any such record, writing, or exhibit; four  arithmetical figures being computed as one word.







For a search, if the writing searched for be not found, or a copy thereof be not taken.







SHERIFF or MARSHALL.







For an inquisition taken in the country.







For summoning the jurors when no inquisition shall be taken, if not through his default.







For serving and returning any process to summon, attach, or  arrest one, or distrein his estate, and either delivering to him a copy of the process, or taking him in custody, or taking bond for his appearance, as the law  may require in the case.







 A writ of scire facias.







                 A writ of exigi facias.







                 An order of court.







                 A subpœna in chancery.







                 A summons or subpœna to testify.







                 A writ of dower or partition.







                 A declaration in ejectment, if on one tenant.







                  if more than one, for each.







                 The warrant of a Justice of the Peace.







For returning upon any process that the party is not found, or hath nothing in the bailiwick of the sheriff by which he could make known.








For committing one to prison, and releasing him.







For summoning and impannelling a jury charged in court.







For every day he shall attend a surveyor, with jurors, or without them, in the country, by writ, or by order of court.







For returning nulla bona, or a devastavit.







For every day a prisoner in his custody shall be maintained by him.







For returning, and doing execution by virtue of, a writ of levari facias, fieri facias, or any writ of attachment in nature thereof, or by virtue of a sentence of the Court of Admiralty.







If the debt or damages and costs recovered, or the proceeds of the subject condemned to be sold, be not more than one hundred pounds, for every twenty shillings.

1





If more than one hundred pounds, and less than four thousand eight hundred and fifty pounds, for the first hundred pounds.
                5






And for every fifty shillings above one hundred pounds.

                1





And if equal to, or more than, four thousand eight hundred and fifty pounds.
                100






If the debt or damages be tobacco the fees for making or levying such debt or damages, shall be paid in money, and shall be adjusted by the foregoing rules, every thousand pounds weight  of tobacco being estimated at ten pounds of money.







For returning, and doing execution by virtue of, a writ of capias ad satisfaciendum, the same proportion of the debt, or damages, and costs, appearing by the writ to be due, as in the preceeding paragraph; unless the defendant shall be discharged by taking the oath of an insolvent debtor, or because no security is given for the prison fees; in the former of which cases the sheriff shall be intitled to the proportion aforesaid of what the debtor’s effects, contained in the schedule delivered in by him, shall amount to when sold or recovered; and in the other case to fees for the commitment and releasement of the prisoner, and the allowance for his maintenance in jail only.







For returning, and doing execution of, a writ of habere facias seismam, or habere facias possessionem, or to make partition, and assign the purparties.







For putting one in the stocks.
      in the pillory. Whipping one.







For every mile he shall necessarily travel in prosecution of any business he is by law directed to transact out of his county.







For summoning and attending the Justices of his county for examination of one charged with treason or felony.








For summoning a jury to try such prisoner.







For every day he shall attend the General Court on such trial.







For executing one condemned to die.







CORONER.







For an inquisition taken on view of the body of a dead person, to be paid out of the estate of the deceased, if any, or else by the county.







For any other service the same fees as the sheriff is intitled to for the like.







JAILOR.







CONSTABLE.







For serving a warrant.
 summoning a witness.     a Coroner’s inquest.
 putting one in the stocks. serving an execution.







For every mile he shall necessarily travel in removing one and returning, besides ferriages.







COUNCELLOR, or ATTORNEY AT LAW, or PROCTOR.







For prosecuting or defending a suit in the High Court of Chancery, or in the General Court when the title or boundaries of land shall be in question, or in the Court of Admiralty. any other suit in the General Court.







For an opinion given by one practising in the High Court of Chancery or General Court.







For prosecuting and defending a  petition for a demand of less value than five pounds.any  other suit in the court of the county, city or borough; or for advice by one  practising in such court one half so much as one practising in the High  Court of Chancery or General Court is hereby intitled to in the like case.







SURVEYOR OF LAND.







For the survey of a tract of land, and a certificate of the survey, with a plot protracted by the truemeridian, and determining the variation thereof, towards the east or west, from the magnetical meridian, delineating the waters and mentioning the marked trees, and other notable objects which occur in, coincide with, or are adjacent to, every line, with their distances from one another, and from such line, and casting up the content of the area, if such content be less than four hundred acres, not being a lot in a town, or laid off for a mill. if the content be more than four hundred acres, besides that fee, for every hundred acres of such surplus.







For surveying a lot in town.
   an acre of land laid off for a mill.







For every pole of a single line, or of several lines, not inclosing a space, or any part of such line or lines, in the surveying whereof his progress shall be hindered by another.








For joining together the plots of several parcels of land, which are contiguous and making one plot of the whole.







NAVAL-OFFICER.







For entering a vessel of fifty tons burthen or under.

                10





       above fifty and under one hundred tons.

                15





       of one hundred tons or more.
                1
                10





  taking a bond.

                2
                6




  giving a permit to break bulk and to load.

                2
                6




   a bill of health.

                5





   a bill of stores, to be granted during an embargo on provisions, and not otherwise.

                2
                6




   a certificate for imported goods removed out of one district to another after they shall have been landed, to be paid to the officer from whose district the goods shall be carried.

                2
                6




For authenticating a register.







For attesting a transfer.
 performing the duty of a ballast master where there is no such officer the same that he would have been intitled to.







BALLAST MASTER.







For every day he shall attend the delivery of ballast, to be paid before a certificate thereof be given.







